IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,229-01


                 EX PARTE BRANDON DARNELL ROBINSON, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 1275371-A IN THE 177TH JUDICIAL DISTRICT COURT
                            FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery with a deadly weapon and sentenced to eighteen years’ imprisonment. The First Court of

Appeals affirmed his conviction. Robinson v. State, 01-12-00593-CR (Tex. App.—Houston [1st

Dist.] Nov. 14, 2013)(not designated for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to inform Applicant
                                                                                                       2

of his right to file a pro se petition for discretionary review.

        Appellate counsel filed an affidavit with the trial court. The trial court has entered findings

of fact and conclusions of law that appellate counsel failed to timely notify Applicant that his

conviction had been affirmed and failed to provide Applicant notice of his right to file a pro se

petition for discretionary review, along with the applicable deadlines. The trial court recommends

that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

        We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-12-00593-CR

that affirmed his conviction in Cause No. 1275371 from the 177th Judicial District Court of Harris

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.

Delivered: May 20, 2015

Do not publish